Name: Commission Regulation (EU) NoÃ 894/2010 of 8Ã October 2010 amending Regulation (EC) NoÃ 815/2008 on a derogation from Regulation (EEC) NoÃ 2454/93 in respect of the definition of the concept of originating products used for the purposes of the scheme of generalised preferences to take account of the special situation of Cape Verde regarding exports of certain fisheries products to the Community
 Type: Regulation
 Subject Matter: fisheries;  international trade;  trade;  trade policy;  European Union law;  Africa
 Date Published: nan

 9.10.2010 EN Official Journal of the European Union L 266/39 COMMISSION REGULATION (EU) No 894/2010 of 8 October 2010 amending Regulation (EC) No 815/2008 on a derogation from Regulation (EEC) No 2454/93 in respect of the definition of the concept of originating products used for the purposes of the scheme of generalised preferences to take account of the special situation of Cape Verde regarding exports of certain fisheries products to the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), and in particular Article 247 thereof, Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), and in particular Article 76 thereof, Whereas: (1) By Commission Regulation (EC) No 815/2008 (3) Cape Verde was granted a derogation from the rules of origin laid down in Regulation (EEC) No 2454/93 allowing it to consider as originating in Cape Verde certain fishery products produced in Cape Verde from non-originating fish. That derogation is due to expire on 31 December 2010. (2) By letter dated 21 December 2009 Cape Verde submitted a request for an increase in the quantities granted for 2010 in respect of two of the three categories of fishery products covered by Regulation (EC) No 815/2008. By letter dated 8 June 2010, it submitted complementary information in support of this request. (3) The request set out that the originally granted total quantities for 2010 should respectively be increased to 3 600 tonnes for prepared or preserved mackerel fillets and 1 500 tonnes for prepared or preserved frigate tuna or frigate mackerel. (4) The total annual quantities originally granted have contributed, in 2008 and 2009, to a significant extent to the improvement of the situation in the fishery processing sector and, to a certain extent, to the revitalisation of Cape Verdes artisanal fleet, which is of vital importance for that country. However, it appears that the completion of the envisaged revitalisation of the Cape Verdean fleet to the planned levels was affected by certain economic and geographical circumstances and thus further investments are needed. (5) The request demonstrates that in the absence of an increase of the quantities that may be traded under the derogation, the ability of the Cape Verdean fishing processing industry to continue its export to the European Union would be significantly affected, which might deter the further necessary investments. (6) An increase of the quantities of goods that may be traded under the derogation is therefore required to ensure that the revitalisation efforts of the local fishing fleet continue and thus improve its ability to supply the local fishery processing sector with originating fish. (7) The existing quotas are expected to be exhausted for the two categories of products concerned far before the end of 2010, which further justifies the need for an increase in the quantities granted for 2010. However, it does not appear appropriate to fully meet the amounts requested. In particular, account should be taken of the fact that there are already significant sourcing possibilities in originating fish as supplies from local vessels and bilateral cumulation can be used. (8) The quantities of the derogation for 2010 should therefore be raised to 2 500 tonnes for prepared or preserved mackerel fillets and to 875 tonnes for prepared or preserved frigate tuna or frigate mackerel fillets, which quantities are considered to be sufficient to allow the processing industry of Cape Verde to continue its exports to the European Union and support the efforts of the local authorities in ensuring that the revitalisation efforts of the local fishing fleet continue successfully. (9) Regulation (EC) No 815/2008 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 815/2008 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 302, 19.10.1992, p. 1. (2) OJ L 253, 11.10.1993, p. 1. (3) OJ L 220, 15.8.2008, p. 11. ANNEX ANNEX Order No CN code Description of goods Period Quantity (in tonnes) 09.1647 ex 1604 15 11 ex 1604 19 98 Mackerel (Scomber colias, Scomber japonicus, Scomber scombrus) fillets, prepared or preserved 1.9.2008 to 31.12.2008 333 1.1.2009 to 31.12.2009 1 000 1.1.2010 to 31.12.2010 2 500 09.1648 ex 1604 19 98 Frigate tuna, frigate mackerel (Auxis thazard, Auxis rochei) fillets, prepared or preserved 1.9.2008 to 31.12.2008 116 1.1.2009 to 31.12.2009 350 1.1.2010 to 31.12.2010 875 09.1649 ex 1604 14 16 ex 1604 14 18 Yellowfin tunny, skipjack tuna (Tunnus albacares, Katsuwonus pelamis) fillets, prepared or preserved 1.9.2008 to 31.12.2008 70 1.1.2009 to 31.12.2009 211 1.1.2010 to 31.12.2010 211